Exhibit 10.17
BERKSHIRE HILLS BANCORP, INC.
MANAGEMENT INCENTIVE COMPENSATION PLAN
Article 1. Purpose and Intent
The purpose of this “Berkshire Hills Bancorp, Inc. (the “Company”) Management
Incentive Compensation Plan” (the “Plan”) is to reward certain of its key
members of management for achieving short and long term goals established by the
Company and attracting and rewarding such persons who contribute to the
Company’s success. This Plan consists of annual and long-term incentive
compensation based on the annual or long-term performance of the Company
measured by corporate financial Performance Measure(s), individual Performance
Measure(s) and other measures designated by the Committee.
Article 2. Definitions
For purposes of the Plan, the following terms shall have the following meanings:
Section 2.1 “Affiliate” means any corporation, partnership, limited liability
company or partnership, association, trust or other entity or organization
which, directly or indirectly, controls, is controlled by, or is under common
control with the Company. For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
fifty percent (50%) of the securities having ordinary voting power for the
election of directors of the controlled entity or organization, or (ii) to
direct or cause the direction of the management and policies of the controlled
entity or organization, whether through the ownership of voting securities or by
contract or otherwise.
Section 2.2 “Annual Incentive Opportunity” means an Incentive Opportunity made
available to a Covered Employee pursuant to Article 5 for performance during a
period of time equal to or less than twelve (12) months.
Section 2.3 “Award” means a grant under this Plan of a Long-Term Incentive
Award.
Section 2.4 “Award Agreement” means a written or electronic document, in such
form as the Committee prescribes from time to time, setting forth the terms and
conditions of a Long-Term Incentive Award.
Section 2.5 “Board” or “Board of Directors” means the Board of Directors of the
Company.
Section 2.6 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and references thereto shall be deemed to include references to any
applicable regulations and interpretations thereunder and any successor or
similar provision.
Section 2.7 “Committee” means all of the members of the Compensation Committee
of the Board, or any other committee delegated by the Board to handle
compensation matters, who are Outside Directors.

 

 



--------------------------------------------------------------------------------



 



Section 2.8 “Company” means Berkshire Hills Bancorp, Inc., a Delaware
corporation, and any successor thereto.
Section 2.9 “Covered Employee” means an Employee who is selected to participate
in the Plan by the Committee.
Section 2.10 “Employee” means any employee of the Company, its Affiliates,
and/or its Subsidiaries.
Section 2.11 “Incentive Opportunity” means an opportunity to earn a cash
incentive upon the satisfaction of corporate financial and individual
Performance Measure(s) established on an annual basis.
Section 2.12 “Long-Term Incentive Award” means an award granted to a Covered
Employee pursuant to Article 6 and which covers a Long-Term Performance Period.
Section 2.13 “Long-Term Performance Period” means a period of time greater than
twelve (12) months during which performance goal(s) based on one or more
Performance Measure(s) must be met.
Section 2.14 “Outside Director” means an “outside director” within the meaning
of Section 162(m)(4)(C)(i) of the Code.
Section 2.15 “Performance-Based Compensation” means compensation that is earned
on the basis of satisfying pre-established performance goals established by the
Committee.
Section 2.16 “Performance Measure(s)” means measures as described in Section 7.1
on which the performance goals are based. With respect to any Annual Incentive
Opportunity or Long-Term Incentive Award made to a Covered Employee in any Plan
year, one or more Performance Measure(s) necessary to achieve said Award shall
be identified and disclosed to such Employee within the shorter of (i) ninety
(90) days after the beginning of the Plan year or (ii) the end of the Period
that is twenty-five percent (25%) of the period of service during which the
Performance Meaure(s) must be satisfied.
Section 2.17 “Performance Shares” means Stock granted to a Covered Employee
subject to satisfaction of certain pre-determined Performance Meaure(s).
Section 2.18 “Plan Year” means the shorter of (i) the fiscal year of the
Company, or (ii) a Covered Employee’s period of service during the applicable
year.
Section 2.19 “Restricted Stock” means shares of Stock granted as part of a
Long-Term Incentive Award that vests incrementally over a period of years.
Section 2.20 “Stock” means common stock of the Company.
Section 2.21 “Stock Option” means options to acquire common stock of the
Company.
Section 2.22 “Subsidiary” means any corporation or other entity, whether
domestic or foreign, in which the Company has or obtains, directly or
indirectly, a proprietary interest of more than fifty percent (50%) by reason of
stock ownership or otherwise.

 

2



--------------------------------------------------------------------------------



 



Article 3. Administration
The Committee shall be responsible for administering the Plan. The Committee
shall have all of the powers necessary to enable it to properly carry out its
duties under the Plan. Not in limitation of the foregoing, the Committee shall
have the power to construe and interpret the Plan and to determine all questions
that shall arise thereunder, including the power to make or nullify any rules or
procedures, or to waive or change any aspect of the Plan, as necessary, for
proper administration. The Committee shall have such other and further specified
duties, powers, authority, and discretion as are elsewhere in the Plan either
expressly or by necessary implication conferred upon it. The Committee may
appoint such agents, who need not be members of the Committee, as it may deem
necessary for the effective performance of its duties, and may delegate to such
agents such powers and duties as the Committee may deem expedient or appropriate
that are not inconsistent with the intent of the Plan. The decision of the
Committee upon all matters within its scope of authority shall be final and
conclusive on all persons, except to the extent otherwise provided by law.
Article 4. Denomination of Awards and Incentive Opportunities
Section 4.1 Annual Incentive Opportunities. Annual Incentive Opportunities are
generally denominated in cash (but may be denominated, or paid, in Stock, at the
discretion of the Committee) and shall represent a percentage of the Covered
Employee’s Base Salary. The maximum amount credited with respect to an Annual
Incentive Opportunity for any one Covered Employee in any one Plan Year shall be
determined by the Committee for each Plan Year but, unless the Committee shall
specify otherwise prior to or at the beginning of the Plan Year, shall not
exceed seventy-five percent (75%) of the Covered Employee’s Base Salary.
Section 4.2 Long-Term Incentive Awards. Long-Term Incentive Awards shall, unless
the Committee determines otherwise and specifies such determination in an Award
Agreement, be denominated in shares of the Company’s Stock. Notwithstanding the
above, the Committee may, in its discretion, denominate the Long-Term Incentive
Award in Stock Options. Shares and Stock Options available under a Long-Term
Incentive Award shall be obtained from those reserved under one or more equity
plans adopted by the Board and approved by shareholders at an annual or special
meeting of shareholders of the Company.
Article 5. Covered Employee Annual Incentive Opportunity
Section 5.1 Determination of Annual Incentive Opportunities. Subject to the
terms and provisions of the Plan, the Committee, at the beginning of each
performance period during the Plan Year or each Plan Year, may designate Annual
Incentive Opportunities for Covered Employees in such amounts and upon such
terms, including the achievement of specific performance goals, as the Committee
may determine.
Section 5.2 Value of Annual Incentive Opportunities. Each Annual Incentive
Opportunity shall specify a payment amount or payment range (e.g., threshold,
target and stretch) as determined by the Committee subject to the achievement of
certain performance goal(s) established by the Committee, based on one or more
Performance Measure(s). The Committee may establish performance goals in its
discretion. The number and/or value of Annual Incentive Opportunities that will
be paid out to the Covered Employee will depend on the extent to which the
performance goals are met during the annual performance period during the Plan
Year or each Plan Year, as applicable.

 

3



--------------------------------------------------------------------------------



 



Section 5.3 Payment of Annual Incentive Opportunities. Payment, if any, with
respect to an Annual Incentive Opportunity shall be made after the performance
period during the Plan Year or the Plan Years, as applicable, to which it
relates and after the Committee has certified the performance achieved and the
amount to be paid, if any, to each Covered Employee for that performance period.
Such payment shall be made no later than the fifteenth (15th) day of the third
month following the end of the Plan Year(s) to which the Annual Incentive
Opportunity relates.
Section 5.4 Termination of Employment Due to Death, Disability or Retirement.
The Committee shall determine the extent to which a Covered Employee shall have
the right to receive payment for achievement or partial achievement of his or
her Annual Incentive Opportunities following termination of the Covered
Employee’s employment with or provision of services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be, due to the Covered
Employee’s death, Disability or Retirement. Such determination shall be made in
the sole discretion of the Committee, need not be uniform with respect to all
Covered Employees, and may reflect distinctions based on the reasons for
termination. For purposes of this Plan, Disability and Retirement shall have the
same meaning as set forth in the Amended and Restated Berkshire Hills Bancorp,
Inc, 2003 Equity Compensation Plan.
Article 6. Long-Term Incentive Awards
Section 6.1 Grant and Vesting of Long-Term Incentive Awards. Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Long-Term Incentive Awards to Covered Employees in such amounts
and upon such terms, including the achievement of specific performance goals, as
the Committee may determine. Unless the Committee shall specify otherwise at the
time of an Award, Long-Term Incentive Awards shall consist of Performance Shares
and Restricted Stock grants. Restricted Stock grants shall be made based on the
Committee’s assessment of overall Company and individual performance for the
prior Plan Year and anticipated future performance, as well as additional
objectives, such as reinforcing share ownership and/or retention of key
executives. Unless the Committee specifies otherwise, Restricted Stock grants
shall vest ratably over a three-year period following the date of grant,
commencing on the first anniversary of the date of grant and continuing on each
anniversary thereafter until fully vested. Performance Shares shall vest, if at
all, entirely at the end of the performance period on the basis of satisfaction
of the Performance Measure(s). The performance period for achievement of the
Performance Measure(s) under a Long-Term Incentive Award shall generally be
three (3) years, unless another performance period is designated in writing by
the Committee.
Section 6.2 Value of Long-Term Incentive Awards. Each Long-Term Incentive Award
shall be set forth in an Award Agreement which shall specify a value or value
range as determined by the Committee subject, in the case of Performance Shares,
to the achievement of certain performance goal(s) established by the Committee,
based on one or more Performance Measure(s). The Committee may establish
performance goals in its discretion. The number and/or value of Performance
Shares that will be paid out to the Covered Employee will depend on the extent
to which the performance goals are met during the applicable Long-Term
Performance Period.
Section 6.3 Vesting of Performance Shares. Vesting, if any, with respect to
Performance Shares under a Long-Term Incentive Award shall occur on the third
anniversary of the grant date during the Long-Term Performance Period to which
it relates and after the Committee has certified the level of performance
achieved during such Long-Term Performance Period.

 

4



--------------------------------------------------------------------------------



 



Section 6.4 Termination of Employment Due to Death, Disability or Retirement.
The Committee shall determine the extent to which a Covered Employee shall have
the right to receive payment for his or her Long-Term Incentive Awards following
termination of the Covered Employee’s employment with or provision of services
to the Company, its Affiliates, and/or its Subsidiaries, as the case may be, due
to the Covered Employee’s death, Disability or Retirement. Such provisions shall
be determined in the sole discretion of the Committee, such provisions may be
included in an Award Agreement entered into with each Covered Employee, but need
not be uniform among all Long-Term Incentive Awards granted pursuant to the
Plan, and may reflect distinctions based on the reasons for termination.
Article 7. Performance Measures
Section 7.1 Performance Measures. Performance-Based Compensation will be paid
solely on account of the attainment of one or more pre-established, performance
goals. A performance goal will be considered pre-established if it is
established in writing by the Committee no later than 90 days after the
commencement of the period of service to which the goal relates, provided that
the outcome is substantially uncertain at the time the Committee establishes the
goal. However, in no event will the performance goal be considered
pre-established if it is established after twenty-five percent (25%) of the
period of service (as scheduled in good faith at the time the goal is
established) has elapsed. The performance goals upon which the payment or
vesting of an Annual Incentive Opportunity or a Long-Term Incentive Award to a
Covered Employee that is intended to qualify as Performance-Based Compensation
shall be limited to the following Performance Measures:

  (a)  
basic earnings per Share;

  (b)  
basic cash earnings per Share;

  (c)  
diluted earnings per Share;

  (d)  
core earnings per Share;

  (e)  
diluted cash earnings per Share;

  (f)  
net income;

  (g)  
cash earnings;

  (h)  
net interest income;

  (i)  
non-interest income;

  (j)  
general and administrative expense to average assets ratio;

  (k)  
cash general and administrative expense to average assets ratio;

  (l)  
efficiency ratio;

  (m)  
cash efficiency ratio;

  (n)  
return on average assets;

  (o)  
cash return on average assets;

 

5



--------------------------------------------------------------------------------



 



  (p)  
return on average stockholders’ equity;

  (q)  
cash return on average stockholders’ equity;

  (r)  
core return on equity

  (s)  
return on average tangible stockholders’ equity;

  (t)  
cash return on average tangible stockholders’ equity;

  (u)  
core earnings;

  (v)  
operating income;

  (w)  
operating efficiency ratio;

  (x)  
net interest margin;

  (y)  
growth in assets, loans (including home equity lines of credit), or deposits;

  (z)  
loan production volume;

  (aa)  
non-performing loans;
    (bb)  
cash flow;
    (cc)  
capital preservation (core or risk-based);
    (dd)  
interest rate risk exposure – net portfolio value;
    (ee)  
interest rate risk – sensitivity;
    (ff)  
liquidity parameters;

  (gg)  
strategic business objectives, consisting of one or more objectives based upon
meeting specified cost targets, business expansion goals, and goals relating to
acquisitions or divestitures, or goals relating to capital raising and capital
management;

  (hh)  
stock price (including, but not limited to, growth measures and total
shareholder return); or

  (ii)  
core operating expense as a percentage of average assets;
    (jj)  
core deposits as a percentage of total deposits;
    (kk)  
net charge-off percentage;
    (ll)  
average percentage past due;
    (mm)  
classified assets to total assets;

 

6



--------------------------------------------------------------------------------



 



  (nn)  
compliance/audit exam findings;
    (oo)  
capital ratio;
    (pp)  
management achievement of strategic plan goals;
    (qq)  
system knowledge & utilization of core applications;
    (rr)  
customer service survey; or
    (ss)  
any combination of the foregoing.

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparable companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (ff) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 7.
Section 7.2 Evaluation of Performance. The Committee may provide in any such
Annual Incentive Opportunity or Long-Term Incentive Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period: (a) asset write-downs, (b) litigation or claim judgments
or settlements, (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 (or its successor) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year, (f) acquisitions or divestitures, and (g) foreign exchange
gains and losses.
Article 8. Beneficiary Designation
Each Covered Employee under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the same Covered Employee, shall be in a
form prescribed by the Committee, and will be effective only when filed by the
Covered Employee in writing with the Company during the Covered Employee’s
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Covered Employee’s death shall be paid to the Covered Employee’s estate.
Article 9. Amendment, Modification, and Termination of the Plan
The Committee may amend, modify, or terminate the Plan at any time, provided
that no amendment, modification, or termination of the Plan shall reduce the
amount payable to a Covered Employee under a Long-Term Incentive Award made
prior to the date of such amendment, modification, or termination or shall
adversely affect any such outstanding Long-Term Incentive Award.

 

7



--------------------------------------------------------------------------------



 



Article 10. General Provisions
Section 10.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Covered Employee to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
Section 10.2 Successors. All obligations of the Company under this Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
Section 10.3 Forfeiture Events.
(a) The Committee may specify in an Award Agreement that the Covered Employee’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for cause, termination of the Covered
Employee’s provision of services to the Company, Affiliate, and/or Subsidiary,
violation of material Company, Affiliate, and/or Subsidiary policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Covered Employee, or other conduct by the Covered Employee that is
detrimental to the business or reputation of the Company, its Affiliates, and/or
its Subsidiaries.
(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, each of the Covered
Employees who are executive officers and any other Covered Employee who
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Covered Employee
is one of the individuals subject to automatic forfeiture under Section 304 of
the Sarbanes-Oxley Act of 2002, the Covered Employee shall reimburse the Company
the amount of any payment in settlement of an Award earned or accrued during the
twelve (12) month period following the first public issuance or filing with the
United States Securities and Exchange Commission (whichever just occurred) of
the financial document embodying such financial reporting requirement.
Section 10.4 Unfunded Plan. Covered Employees shall have no right, title, or
interest whatsoever in or to any investments that the Company, and/or its
Subsidiaries, and/or its Affiliates may make to aid it in meeting its
obligations under this Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any Covered
Employee, beneficiary, legal representative, or any other individual. To the
extent that any individual acquires a right to receive payments from the
Company, its Subsidiaries, and/or its Affiliates under this Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company, a Subsidiary, or an Affiliate, as the case may be. All payments to be
made hereunder shall be paid from the general funds of the Company, a
Subsidiary, or an Affiliate, as the case may be and no special or separate fund
shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in this Plan.
Section 10.5 Severability. In the event that any one or more of the provisions
of this Plan shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. If, in the opinion of any court
of competent jurisdiction such covenants are not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and to enforce the remainder of these covenants as so amended.

 

8



--------------------------------------------------------------------------------



 



Section 10.6 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the singular
shall include the plural, and the plural shall include the singular.
Section 10.7 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Plan, and shall not be employed in the construction of this Plan.
Section 10.8 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Covered Employee.
Section 10.9 No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (ii) limit the right of the
Company to establish other plans or to pay compensation to its employees, in
cash or property, in a manner which is not expressly authorized under the Plan;
or, (iii) limit the right or power of the Company or a Subsidiary or an
Affiliate to take any action which such entity deems to be necessary or
appropriate.
Section 10.10 Not a Contract of Employment. Participation in the Plan shall not
give a Covered Employee the right to be retained in the employment of the
Company or an Affiliate or Subsidiary nor will participation in the Plan
interfere with the right of the Company, an Affiliate or Subsidiary to discharge
a Covered Employee at any time. An Award Agreement shall not be construed to be
a contract of employment.
Section 10.11 Compliance with Code Section 409A. The Plan is intended to be
administered in a manner consistent with the requirements, where applicable, of
Code Section 409A. Where reasonably possible and practicable, the Plan shall be
administered in a manner to avoid the imposition on Covered Employees of
immediate tax recognition and additional taxes pursuant to Section 409A.
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any liability to any person in the event such Section 409A applies to any such
Award in a manner that results in adverse tax consequences for the Covered
Employee or any of his beneficiaries or transferees. A Covered Employee shall
not be entitled to any payments resulting from or arising due to a “termination
of employment”, “termination” or “retirement” (or other similar term having a
similar import) unless (and until) such Covered Employee has “separated from
service” within the meaning of Section 409A. To the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, amounts that
would otherwise be payable pursuant to this Plan during the six-month period
immediately following a Covered Employee’s termination of employment shall
instead be paid on the first business day after the date that is six months
following the Covered Employee’s “separation from service” within the meaning of
Section 409A; and
Section 10.12 Governing Law. The Plan and each Award Agreement shall be governed
by the laws of the Commonwealth of Massachusetts, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction,
except to the superseded by federal law. Unless otherwise provided in the Award
Agreement, recipients of an Award under this Plan are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of
Massachusetts, to resolve any and all issues that may arise out of or relate to
this Plan or any related Award Agreement.
Section 10.13 Effective Date. The effective date of the Plan shall be January 1,
2010.

 

9